Page 1 of 3

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

UNITED STATES OF AMERICA
V.

GILBERTO RIOS

 

Case Number. 2:09-cr-52-FtM-29DNF
USM Number: 84139-079

George Ellis Summers, Jr., AFPD
Suite 301

1514 Broadway

Ft Myers, FL 33901

JUDGMENT IN A CRIMINAL CASE
For Revocation of Supervised Release

The defendant admitted guilt to the following violation conditions: One, Two, Three, Four, Five, and Six of the term of
Supervised Release. Accordingly, the court has adjudicated that the defendant is guilty of these violation charge numbers:

Violation Charge Number Nature of Violation

Violation Ended

One Failure to submit to urinalysis. November 2019
Two Illegal drug use for methamphetamine. November 2019
Three Failure to work full-time at a lawful employment. November 2019
Four Failure to follow the instructions of the probation officer. November 2019
Five Failure to participate in drug aftercare treatment. November 2019
Six Positive urinalysis for amphetamines on October 25, 2019. October 25, 2019

The defendant is sentenced as provided in the following pages of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change

in the defendant's economic circumstances.

AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation

Date of Imposition of Sentence:

November 19, 2019

\/ <wpot/p

Win © Jp
JOHN/E. STEELE VY 7
SENIOR UNITED STATES DISTRICT JUDGE

l
NovembercX if , 2019
Page 2 of 3

Gilberto Rios
2:09-cr-52-FtM-29DNF

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of 10 months.

The defendant is remanded to the custody of the United States Marshal.

 

 

 

 

 

 

 

RETURN
| have executed this judgment as follows:
Defendant delivered on to
at _ with a certified copy of this judgment.
UNITED STATES MARSHAL
By:

 

Deputy U.S. Marshal

SUPERVISED RELEASE IS REVOKED AND NOT REIMPOSED

AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
Page 3 of 3
Gilberto Rios
2:09-cr-52-FtM-29DNF

CRIMINAL MONETARY PENALTIES

No criminal monetary penalties imposed.

AO 245D (Rev. 09/19) Judgment in a Criminal Case for Revocation
